Citation Nr: 0516239	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  99-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of both legs and feet, to include paresthesia, 
claimed as residuals of a cold injury.

2.  Entitlement to service connection for arthritis of both 
feet, ankles, knees, and legs, claimed as residuals of a cold 
injury.

3.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA), Regional Offices (ROs), located in New Orleans, 
Louisiana, and St. Louis, Missouri.  In November 2000, the 
Board reopened the claim of service connection for bronchitis 
and remanded the issues of service connection for paresthesia 
of both legs and feet, and arthritis of both feet, legs, 
ankles, and knees, and bronchitis to the RO in New Orleans, 
Louisiana, for further development.  In December 2003, the 
Board again remanded the claims for further development.

At a January 2002 VA arteries and veins examination, the 
veteran reported that he had had recurrent bronchial asthma 
since approximately 1958 and the examiner indicated that the 
veteran had chronic obstructive pulmonary disease with an 
intermittent asthmatic component.  To the extent that the 
veteran raised a claim for service connection for bronchial 
asthma in his February 1997 claim to reopen service 
connection for bronchitis, bronchial asthma is a separate 
disorder from chronic bronchitis and the issue of service 
connection for bronchial asthma is referred to the RO.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities is 
attributable to service.

2.  The evidence shows that the veteran does not have 
arthritis of the hips, left knee, ankles, or feet.

3.  The evidence shows that the veteran did not have 
arthritis of the right knee during active service or within 
one year of separation from active service; and that any 
arthritis of the right knee is not otherwise related to 
active service, including any in-service cold injury.

4.  The evidence shows that the veteran did not have chronic 
bronchitis in service and that his chronic bronchitis is not 
otherwise related to active service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Arthritis of both feet, ankles, knees, and legs, claimed 
as residuals of a cold injury, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the May 1998 hearing officer decision 
and the December 1998 rating decision were promulgated did 
VA, in February 2004, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran a hearing officer decision in 
May 1998, a rating decision in December 1998, statements of 
the case (SOCs) in April and May 1999, and supplemental 
statements of the case (SSOCs) in July 2002 and November 2004 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
These gave notice as to the evidence generally needed to 
substantiate his claims.  VA wrote to the veteran in February 
2004 regarding the notification of the passage of the VCAA 
and the obligations of VA with respect to the duty to assist 
and duty to notify regarding the information and evidence 
necessary to substantiate his claims.  Specifically, the 
veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claims.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  VA fully complied with 
the directives of the November 2000 and December 2003 Board 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Records pertinent to the current claim in the possession of 
the Federal government - past treatment records with the 
military, VA medical records, and Social Security 
Administration records - have been obtained.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  Also, VA requested 
that the service department search morning reports for 
information pertaining the veteran's cold injury, but in May 
2001 the service department indicated that no search could be 
conducted based on the information furnished.  The veteran 
was afforded VA examinations.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  As for private medical records, the 
AOJ obtained some records, but records from Drs. Coney, 
Sirikul, and Cain, and from the LaSalle General Hospital were 
unavailable.  At a February 1998 hearing, the veteran 
reported that the early post-service medical records were 
unavailable.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).

VA informed the veteran in the May 1998 hearing officer 
decision, the December 1998 rating decision, the April and 
May 1999 SOCs, and the July 2002 and November 2004 SSOCs of 
the evidence in the possession of VA.  As for the duty to 
notify the veteran of an inability to obtain identified 
records, VA told the veteran in the May 1998 hearing officer 
decision of its efforts to obtain records from Drs. Coney, 
Sirikul, and Cain, and from the LaSalle General Hospital.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

In a December 2000 letter, the RO informed the veteran that 
he should submit any evidence he had that linked any current 
disabilities to a cold injury in service.  In the February 
2004  VCAA letter, VA specifically asked the veteran to 
submit any evidence he had that pertained to his claims.  In 
a January 2005 letter, VA told the veteran to submit any 
additional evidence concerning his claims to the Board.  In 
other words, VA told the veteran to submit any evidence in 
his possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).

By the January 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


II.  Factual background

Service medical records reveal that the veteran served in the 
Republic of Korea.  Service medical records reflect that 
there were no findings of frostbite, frozen foot, joint pain, 
or neurological symptomatology, and that there were no 
diagnoses of frostbite, frozen foot, arthritis, or a 
neurological disorder.  At the December 1956 induction 
examination, the lungs and chest were normal and the chest X-
rays were negative.  In February 1957 the veteran had a right 
earache and sinusitis.  In August 1957, the veteran had 
influenza and tonsillitis.  In October 1957 the veteran was 
hospitalized for hypertrophy of the tonsils and underwent a 
tonsillectomy.  Chest X-rays taken during that 
hospitalization were normal.  Knee examination was normal in 
that month.  In December 1957 the veteran complained of a 
headache, coughing, sneezing, coryza, dysphagia, dysphasia, 
chest pain, and shortness of breath.  The diagnosis was the 
common cold.  Knee x-rays in March 1958 were normal.  In 
August 1958 the veteran was hospitalized for acute, superior 
left cervical lymphadenitis.  Chest X-rays taken during that 
hospitalization showed that the lungs were clear.  

On September 30, 1958, the veteran complained of a recent 
fever and current chest pain.  Physical examination revealed 
that the breath sounds were somewhat diminished on the right 
side and that there was no difference in resonance 
bilaterally.  Chest X-rays taken on September 30, 1958, 
revealed rather extensive infiltration in the posterior basal 
segment of the right lower lobe.  The impression was 
pneumonitis of the right lower lobe, etiology unknown.  

A physical examination on October 2, 1958, revealed that the 
chest was clear clinically.  There were no rales, wheezes, or 
rhonchi.  There was perhaps an area of dullness in the right 
posterior medial lower chest.  Chest X-rays revealed that 
there had been no change in the pneumonia in the posterior 
basal segment of the right lower lobe since the X-rays taken 
three days ago and that no new areas of involvement were 
seen.  The diagnosis was pneumonitis of the right lower lobe.

The veteran was hospitalized from October 2, to 11, 1958.  
Physical examination revealed marked guarding and splinting 
of the right chest on inspiration.  No rales were heard.  
There was no difference in percussion or fremitus.  The 
impressions were right pleuritis, rule out pneumonia of the 
right lower lobe, and rule out acid-fast bacilli.  Chest X-
rays taken on October 10, 1958, showed that there had been 
progressive further clearing of the right base pneumonia 
since the previous examination and that only a minimal 
infiltration was still present.  The narrative summary for 
the hospitalization shows that the diagnosis was bronchial 
pneumonia, but the clinical record cover sheet reflects that 
the diagnosis was bronchial asthma.  

On a November 1958 separation examination, the veteran denied 
having or having had asthma; arthritis or rheumatism; bone, 
joint, or other deformity; foot trouble; neuritis; and 
paralysis.  He reported having or having had shortness of 
breath and pain or pressure in the chest.  The lungs and 
chest, lower extremities, and feet were normal.  The 
neurologic evaluation was normal.  Chest X-rays were 
negative.  The doctor noted that the veteran had pneumonia in 
August and October 1958 that was now asymptomatic.

In a February 1966 statement, a private doctor noted that the 
veteran complained of chest pain and shortness of breath, and 
that the veteran related the symptomatology to pneumonia in 
February 1957.  The doctor indicated that the veteran 
reported that he again had pneumonia in October 1957 and in 
October 1958.  The doctor stated that there were no abnormal 
physical findings at that time.  The diagnoses included 
pulmonary disease from recurrent pneumonia.

The veteran was hospitalized at a VA facility in March 1966.  
He gave a history of having pneumonia twice in 1957, twice in 
1958, and again in 1962 and 1963.  He reported variable 
shortness of breath, cough, and expectoration since 1957.  
The diagnoses included chronic bronchitis and allergic 
rhinitis.

 In a July 1966 letter, a private doctor indicated that the 
veteran had been treated at a clinic since February 1963 and 
that he had had recurrent bouts of bronchitis for the past 
three and half years, which required intermittent 
hospitalizations.

In a July 1966 letter, another private doctor stated that the 
veteran was treated in March and May 1965 for severe 
bronchitis with early pneumonia.  The doctor indicated that 
the veteran had chronic bronchitis.

Private medical records reflect that in February 1972 the 
veteran was hospitalized for pneumonia.  The initial 
impressions included chronic bronchitis.  In January 1996 an 
assessment of chronic obstructive pulmonary disease (COPD) 
and emphysema secondary to cigarette smoking was made.  In 
September 1995 the assessments were pharyngitis and 
bronchitis.

VA medical records show that in May 1997 the assessment was 
chronic bronchitis.  In June 1997 the veteran reported that 
he had had a burning sensation in the thighs for a long time.  
He also stated that he sometimes developed paresthesia in the 
hands, feet, and toes.  The initial assessment was peripheral 
neuropathy of an unknown etiology.  A July 1997 
electromyography and nerve conduction studies revealed early 
axonal sensory polyneuropathy of the lower extremities.  

At a February 1998 hearing, the veteran reported that he was 
treated for respiratory disorders in 1959 and in the early 
1960s.  He testified that he had no respiratory 
symptomatology prior to active service.  

In March 1998 the veteran submitted statements from two 
brothers and an associate who alleged that he had respiratory 
symptomatology in the first few years after separation from 
active service and that he was treated for pneumonia and 
bronchitis in 1959 and 1960.

VA medical records reflect that in August 1998 X-rays of the 
right knee showed mild lipping of the superior aspect of the 
patella.  The assessment was mild degenerative changes.  In 
October 1998 it was indicated that X-rays of the right knee 
had revealed minimal degenerative joint disease.  

The veteran was afforded a VA respiratory examination in June 
2001.  The diagnosis was a history of chronic bronchitis in 
the past with severe obstructive airway disease.  The 
examiner noted that the veteran was a smoker.  A VA pulmonary 
function tests in June 2001 revealed severe obstructive 
airway disease.

The veteran underwent a VA arteries and veins examination in 
June 2001.  He reported that he had frozen feet in Korea in 
1958 while walking during guard duty.  He indicated that he 
had no treatment for frozen feet while in Korea.  He stated 
that he currently had loss of feeling when walking manifested 
by numbness in his toes.  Physical examination revealed no 
vascular changes.  The posterior tibial and pedal pulses were 
present and normal.  There was no loss of hair.  The 
diagnosis was a normal examination of the feet status post 
cold feet exposure.  The examiner noted that there were no 
vascular changes, no change of pain, and no loss of function.  
The examiner also indicated that there was mild pain in both 
feet at the toes.

In January 2002 the veteran was afforded a VA respiratory 
examination in conjunction with a VA arteries and veins 
examination.  Physical examination revealed that mild 
clubbing was present.  The thoracic cage appeared essentially 
normal, but on percussion, breath sounds were markedly 
diminished over the bilateral lower lung fields without 
rales, rhonchi, or bronchospasms present.

At the January 2002 VA arteries and veins examination, he 
reported a history of chronic bronchitis since military 
service in 1957 with a history of recurrent bronchopneumonia 
since then.  He noted a history of recurrent bronchial asthma 
since approximately 1958.  He reported a history of smoking.  
He indicated that he developed chronic obstructive pulmonary 
disease (COPD) with emphysema several years ago and that it 
had probably progressively worsened since the "late 1960s."  
Additionally, he reported a history of a cold injury with 
frozen feet in Korea in approximately 1958.  He indicated 
that he did not receive any specific therapy, and denied any 
history of gangrene, ulcerations, amputations, and so on.  He 
did not recall any specific symptoms related to the cold 
injury while in service.  His current symptoms were tingling, 
numbness, and neuropathic pain in both feet, to include the 
toes, with the right foot being more severe than the left 
foot.  He also had moderate trophic changes of both great 
toenails with thickening and no evidence of tinea pedis.  He 
stated that his symptoms were worse during cold weather.  He 
also reported a history of arthritic pain in both knees, 
ankles, and feet since 1962 or 1963 with the right side being 
more painful than the left side.  He experienced intermittent 
pain, stiffness, and moderate crepitus in the above-mentioned 
joints, and denied significant swelling, instability, and so 
on.  

The examiner noted that recent X-rays of the left foot were 
normal.  X-rays of the right and left ankles taken in 
conjunction with the examination were normal.  X-rays of the 
right knee revealed evidence of superior patellar lipping; 
the impression was mild degenerative changes of the patella.  
X-rays of the left knee showed mild degenerative changes with 
lipping of the tibial spine; the impression was mild 
degenerative changes.  The examiner indicated that recent 
pulmonary function studies were compatible with severe 
obstructive airways disease.  Chest X-rays revealed mild 
COPD.  The diagnoses included chronic bronchitis, probably 
due to smoking with subsequent COPD with intermittent 
asthmatic component; status post cold injury, with frozen 
feet and residual paresthesia of the bilateral lower legs and 
feet; intermittent pain and stiffness of both knees, ankles, 
and feet, without objective evidence of arthritis; and 
radiological findings of mild degenerative changes.  The 
examiner indicated that he was unable to provide a 
substantiated opinion as to any relationship between the in-
service manifestations and the current symptoms.

In January 2002 the veteran also underwent a VA feet 
examination and a VA joints examination of the knees, ankles, 
and feet.  No abnormal findings were noted on either 
examination.

VA medical records reflect that in July 2003 the veteran 
underwent pulmonary function tests and that tobacco 
dependence was diagnosed

III.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for organic diseases of the nervous system or arthritis when 
it is manifested to a compensable degree within one year 
following discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis
A.  Neurological disorder

The veteran has sensory polyneuropathy of the lower 
extremities.  The January 2002 examiner diagnosed status post 
status post cold injury, with frozen feet and residual 
paresthesia of the bilateral lower legs and feet.  Although 
service medical records do not reflect any treatment or 
complaints of frostbite or neuropathy, the veteran is 
competent to report that he was exposed to the cold while 
serving in the Republic of Korea.  Layno, 6 Vet. App. at 470.  
Thus, there is medical evidence relating a current disability 
to an injury in service that the veteran is competent to 
report.  Even though a June 1997 VA treatment record reflects 
an assessment in June 1997 was peripheral neuropathy of an 
unknown etiology, the Board places greater weight on the 
opinion of the VA examiner than on the June 1997 VA treatment 
record because the examiner's opinion is based on a review of 
the veteran's claims file.  Therefore, service connection for 
a neurological disorder of both legs and feet, to include 
paresthesia, is warranted.

B.  Arthritis

The record does not contain medical evidence showing that the 
veteran has arthritis of the hips, ankles, and feet.  The 
veteran has not submitted any medical records, to include 
reports of X-rays, showing that he has arthritis of the hips, 
the left knee, ankles, and feet.  The January 2002 VA 
examiner noted that recent X-rays of the left foot were 
normal.  X-rays of the right and left ankles were normal.  
Arthritis of the hips, the left knee ankles, and feet was not 
diagnosed on any VA examination.  Although X-rays of the left 
knee revealed mild degenerative changes, which the January 
2002 VA examiner noted, that examiner specifically indicated 
that there was no objective evidence of arthritis of the left 
knee.  

The Board notes the veteran's belief that he has arthritis of 
the legs, left knee, ankles, and feet.  The veteran's own 
self-diagnosis of arthritis is unsupported and not competent.  
See Espiritu, 2 Vet. App. at 494-95.

While the January 2002 VA examiner diagnosed intermittent 
pain and stiffness of the left knee and both ankles and feet, 
there is no competent evidence that the veteran has a disease 
or injury to account for his complaints.  At best, there are 
complaints of pain and stiffness without underlying 
pathology.  In the absence of in-service disease or injury, 
service connection may not be granted.  Pain and stiffness 
cannot be compensable in the absence of an in-service disease 
or injury to which the pain and stiffness can be connected by 
medical evidence.  In that regard, the January 2002 VA 
examiner indicated that he was unable to provide a 
substantiated opinion as to any relationship between the in-
service manifestations and the current symptoms.  Such a 
"pain and stiffness alone" claim must fail when there is no 
sufficient showing that pain or stiffness derives from an in-
service disease or injury.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  Whether 
the theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The January 2002 VA X-rays of the right knee revealed mild 
degenerative changes of the patella, and the January 2002 VA 
examiner, who noted such findings, specifically indicated 
that there was no evidence of arthritis of the right knee.  
However, X-rays of the right knee taken in August 1998 showed 
mild lipping of the superior aspect of the patella, and in 
October 1998 it was indicated that X-rays of the right knee 
had revealed minimal degenerative joint disease.  

Even assuming that the veteran has arthritis of the right 
knee, there is no evidence that the veteran had arthritis of 
the right knee in active service or within one year of 
separation from active service.  Service medical records show 
no complaints or findings of right knee pain and no diagnosis 
of arthritis of the right knee.  Arthritis of the right knee 
was not noted until 1998, many years after active service.  

There is no evidence relating any right knee arthritis to 
active service, including any in-service cold injury.  The 
veteran has not submitted any medical records or opinions 
relating his right knee arthritis to active service, nor has 
any VA medical professional has related his right knee 
arthritis to active service.  In that regard, the January 
2002 VA examiner did not indicate that any right knee 
disability was related to active service and specifically 
stated that he was unable to provide a substantiated opinion 
as to any relationship between the in-service manifestations 
and the current symptoms.

Although the veteran has alleged that his right knee 
arthritis is a residual of an in-service cold injury, he is 
not competent to state the etiology of his arthritis, nor is 
he competent to relate it to service.  See Espiritu, 2 Vet. 
App. at 494-95.  

Simply put, the record is devoid of competent, reliable 
evidence showing that the veteran has arthritis of the hips, 
left knee, ankles, or feet, and that a right knee disability 
is related to active service.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for arthritis of both feet, legs, ankles, 
and knees, claimed as residuals of a cold injury, is denied.

C.  Bronchitis

Service medical records do not contain a diagnosis of chronic 
bronchitis.  Rather, they show that the veteran was 
hospitalized in service for pneumonia.  On the November 1958 
separation examination, chronic bronchitis was not diagnosed 
and the doctor noted that the veteran's pneumonia was now 
asymptomatic.  Thus, there is no competent evidence that the 
veteran had chronic bronchitis in service.

Private medical records reflect that the veteran has had 
chronic bronchitis since 1963.  While a private doctor in a 
February 1966 statement made a diagnosis of pulmonary disease 
from recurrent pneumonia, that diagnosis is based on a 
history given by the veteran and the service medical records 
do not support that history.  Specifically, service medical 
records do not reflect that the veteran had pneumonia in 
1957.  Therefore, to the extent that the opinion relates a 
current disability to active, service, it is of limited 
probative value.

The June 2001 VA examiner opined that the veteran's chronic 
bronchitis was probably due to smoking with subsequent COPD 
with intermittent asthmatic component.  The examiner 
indicated that he was unable to provide a substantiated 
opinion as to any relationship between the in-service 
manifestations and the current symptoms.  In that regard, the 
examiner noted that he had reviewed the claims file.  

There is no other medical evidence relating the chronic 
bronchitis to active service.  The veteran was unable to 
provide any medical records showing a diagnosis of chronic 
bronchitis prior to 1963 or even treatment for respiratory 
symptomatology prior to that year.  The veteran has alleged 
continuity of symptomatology and has submitted statements 
from his brothers and an associate.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment bears on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board notes the veteran's belief that he had chronic 
bronchitis in service.  However, as the veteran has not been 
shown to be a medical expert, he is not qualified to diagnose 
a disorder.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as a diagnosis, and the veteran's lay 
diagnosis cannot be accepted as competent evidence.  See 
Espiritu, 2 Vet. App. at 494-95.

Also, the Board acknowledges that the veteran's brothers and 
an associate claimed that the veteran was treated for 
bronchitis and pneumonia in 1959 and 1960.  What a physician 
may have reportedly told a lay person does not constitute 
medical evidence.  As these individuals have not been shown 
to be medical experts, they are not qualified to report 
medical diagnoses.  Robinette v. Brown, 8 Vet. App. 69, 74-77 
(1995); Espiritu, 2 Vet. App. at 494-95.

Additionally, the Board notes that the representative in a 
July 2000 written argument raised a theory of entitlement 
based on tobacco use, that in an August 


2002 statement the veteran indicated that he started smoking 
cigarettes in service, and that tobacco dependence was 
diagnosed in July 2003.  For claims received by VA after June 
9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  38 C.F.R. § 3.300 (2004).  To the 
extent that the veteran is claiming service connection for 
nicotine dependence with resultant chronic bronchitis, the 
Board cannot consider a theory of entitlement to service 
connection for chronic bronchitis based on in-service use of 
tobacco products in this case because the tobacco-use claim 
was received after June 8, 1998.  

The Board places great weight on the opinion of the VA 
examiner and the lack of medical evidence showing treatment 
for chronic bronchitis in the first four years after 
separation from active service.  In short, the evidence shows 
that the veteran did not have chronic bronchitis in service 
and that his chronic bronchitis is not otherwise related to 
active service.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a neurological disorder of both legs 
and feet, to include paresthesia, claimed as residuals of a 
cold injury, is granted.

Service connection for arthritis of both feet, legs, ankles, 
and knees, claimed as residuals of a cold injury, is denied.

Service connection for chronic bronchitis is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


